      Case 3:20-cv-00679-B Document 30 Filed 02/18/21              Page 1 of 9 PageID 148



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OPAL C. CORRICA,                                §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §    CIVIL ACTION NO. 3:20-CV-0679-B
                                                 §
 AMERICAN AIRLINES,                              §
                                                 §
      Defendant.                                 §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Opal C. Corrica’s Amended Complaint (Doc. 27) and Defendant

American Airlines’ Motion to Partially Dismiss Plaintiff’s Amended Complaint (Doc. 28). For the

reasons stated below, the Court GRANTS American Airlines’ motion and DISMISSES Corrica’s

claims for disparate-treatment race discrimination, hostile work environment, and failure to hire

WITH PREJUDICE.

                                                 I.

                                        BACKGROUND1

         Corrica filed her original complaint with this Court on March 19, 2020, alleging race

discrimination and retaliation under Title VII and 42 U.S.C. § 1981. Doc. 1, Compl., ¶¶ 20–26. On

August 20, 2020, American Airlines filed a motion to partially dismiss Corrica’s original complaint,

seeking dismissal of Corrica’s claims for disparate-treatment race discrimination, hostile work

environment, and failure to hire. Doc. 26, Mem. Op. & Order, 1 (citation omitted). On December


         1
        The Court hereby incorporates the Background section of its prior Memorandum Opinion and
Order (Doc. 26).

                                               -1-
   Case 3:20-cv-00679-B Document 30 Filed 02/18/21                         Page 2 of 9 PageID 149



28, 2020, after the motion was fully briefed, the Court issued an order (“Order”) granting American

Airlines’ motion and finding that “Corrica fail[ed] to sufficiently plead her claims[.]” Id. at 13.

However, the Court permitted Corrica to replead the claims at issue in order to remedy the

deficiencies noted in the Order. Id. at 14. Corrica filed her amended complaint (Doc. 27) on January

18, 2021, and American Airlines filed its new motion to dismiss (Doc. 28) on January 29, 2021. The

Court considers the amended complaint and motion to dismiss below.2

                                                     II.

                                          LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). If a plaintiff’s complaint fails to state such a claim, Rule

12(b)(6) allows a defendant to file a motion to dismiss. Fed. R. Civ. P. 12(b)(6). In considering a

Rule 12(b)(6) motion to dismiss, “[t]he court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th

Cir. 2007) (quotation marks omitted) (quoting Martin K. Eby Constr. Co. v. Dall. Area Rapid Transit,

369 F.3d 464, 467 (5th Cir. 2004)). The Court will “not look beyond the face of the pleadings to

determine whether relief should be granted based on the alleged facts.” Spivey v. Robertson, 197 F.3d

772, 774 (5th Cir. 1999) (citation omitted).




        2
         Although Corrica has not responded to American Airlines’ new motion to dismiss, the Court
granted Corrica an opportunity to amend her complaint and she has already pleaded her best case. Thus, the
Court need not wait for her response and may dismiss Corrica’s amended complaint on its own motion as well
as American Airlines’ motion to dismiss. See Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).



                                                     -2-
     Case 3:20-cv-00679-B Document 30 Filed 02/18/21                 Page 3 of 9 PageID 150



        To survive a motion to dismiss, a plaintiff “must plead facts sufficient to show that her claim

has substantive plausibility.” Johnson v. City of Shelby, 574 U.S. 10, 12 (2014). Put differently, she

must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This standard “is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. When well-pleaded facts fail to meet this standard, “the

complaint has alleged—but it has not shown—that the pleader is entitled to relief.” Id. at 679

(quotation marks and alterations omitted).

                                                 III.

                                            ANALYSIS

        American Airlines again seeks to dismiss three categories of Corrica’s claims pursuant to Rule

12(b)(6): (1) her claims under both Title VII and § 1981 “that American Airlines terminated her

employment because of her race”; (2) her Title VII and § 1981 claims for hostile work environment;

and (3) her Title VII and § 1981 “failure to-hire-claim[s.]” Doc. 28, Def.’s Mot., 7, 12, 15–16. The

Court addresses each category of Corrica’s claims in turn and dismisses each.

A.      Corrica Does Not Adequately Allege that American Airlines Terminated Her Employment Because
        of Her Race.

        Upon review of Corrica’s amended complaint, the Court again finds that Corrica fails to

adequately plead disparate-treatment race discrimination under Title VII or § 1981. In the Order,


                                                 -3-
   Case 3:20-cv-00679-B Document 30 Filed 02/18/21                     Page 4 of 9 PageID 151



the Court found that Corrica’s claim failed because she did not plead facts permitting the reasonable

inference that American Airlines terminated Corrica’s employment “because of her [race].” Doc. 26,

Mem. Op. & Order, 7–9 (emphasis in original) (quoting Raj v. La. State Univ., 714 F.3d 322, 331

(5th Cir. 2013)). In her amended complaint, Corrica pleads no new facts from which such inference

can be drawn. See generally Doc. 27, Am. Compl.

        Again, Corrica points out that she “was the only African American/Black person in her

group” and that her fellow employees “were overwhelmingly Caucasian.” Id. ¶¶ 4–5. Throughout her

amended complaint, she highlights the races of various individuals in her office. See, e.g., id. ¶¶ 8, 15.

She also again alleges hostile behavior towards her from her Caucasian coworkers. Id. ¶ 8. However,

as the Court explained in the Order, “mere allegations that [Corrica] is of a different race than her

coworkers and that her coworkers acted with hostility towards her do not allow the reasonable

inference that American Airlines’ act of terminating Corrica’s employment was racially motivated.”

Doc. 26, Mem. Op. & Order, 8–9 (citing France v. Lockheed Martin Corp., 2018 WL 10561526, at

*3 (N.D. Tex. Oct. 10, 2018); Estes v. Thrift Town, 2018 WL 1157787, at *2 (N.D. Tex. Feb. 7,

2018), R. & R. adopted, 2018 WL 1122204 (N.D. Tex. Mar. 1, 2018)). Corrica alleges no new facts

suggesting that she was terminated because of her race. See generally Doc. 27, Am. Compl.

        Corrica has thus failed to remedy the defects in her original complaint and has not pleaded

a plausible disparate-treatment race discrimination claim under Title VII or § 1981. See Doc. 26,

Mem. Op. & Order, 7–9. Accordingly, the Court DISMISSES Corrica’s claims that American

Airlines terminated her employment because of her race.




                                                  -4-
     Case 3:20-cv-00679-B Document 30 Filed 02/18/21                   Page 5 of 9 PageID 152



B.      Corrica Does Not Sufficiently Plead a Hostile-Work-Environment Claim.

        Corrica also fails to remedy the defects in her hostile-work-environment claims. As a

preliminary matter and as the Court stated in the Order, a § 1981 hostile-work-environment claim

cannot rest on a theory of retaliation for Corrica’s sexual-harassment complaint because § 1981 does

not prohibit sexual harassment. Doc. 26, Mem. Op. & Order, 11 (citing Comcast Corp. v. Nat’l Ass’n

of Afr. Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020)). Therefore, any hostile-work-environment

claim brought under § 1981 must be based on race. In the Order, the Court found that Corrica

“fail[ed] to show that the alleged harassment was racially motivated.” Id. The Court again finds no

allegations in Corrica’s amended complaint to draw a reasonable inference that the conduct she

complains of was racially motivated. See generally Doc. 27, Am. Compl. Instead, Corrica repeatedly

suggests that the conduct was in retaliation for the sexual-harassment claim she made against a

superior. See, e.g., id. ¶¶ 8, 15, 17. Therefore, Corrica fails to sufficiently plead a claim for hostile

work environment under § 1981.

        Moreover, the Court found that Corrica failed to “adequately allege[] that the harassment”

she complained of “was sufficiently severe or pervasive” as to adequately plead a hostile-work-

environment claim under either statute. Doc. 26, Mem. Op. & Order, 10. In order to succeed on a

claim for hostile work environment, the plaintiff must show that the conduct was “sufficiently severe

or pervasive to alter the conditions of the [plaintiff]’s employment and create an abusive working

environment.” Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002) (citation and quotation

marks omitted). Further, the plaintiff must show that the conduct complained of is both objectively

and subjectively offensive. Montgomery-Smith v. George, 810 F. App’x 252, 258–59 (5th Cir. 2020)



                                                  -5-
   Case 3:20-cv-00679-B Document 30 Filed 02/18/21                 Page 6 of 9 PageID 153



(citation omitted). Objective offensiveness is determined by “consider[ing] the totality of the

circumstances, including (1) the frequency of the discriminatory conduct; (2) its severity;

(3) whether it is physically threatening or humiliating, or merely an offensive utterance; and

(4) whether it interferes with an employee’s work performance. No single factor is determinative.”

Id. at 259 (quotation marks and citation omitted).

       In her original complaint, Corrica claimed that her coworkers “heckled, humiliated, and

belittled [her] while attempting to set [her] up for failure by hiding important information that

[Corrica] needed to do her job.” Doc. 1, Compl., ¶ 8. The Court found that, without more

information, her allegations of harassment were only conclusory. Doc. 26, Mem. Op. & Order, 10.

Although Corrica’s amended complaint alleges some new facts as to the harassment she claims to

have suffered, the allegations do not amount to conduct so severe or pervasive as to alter the

conditions of Corrica’s employment and create an abusive working environment. See Ramsey, 286

F.3d at 268. In other words, Corrica does not allege facts from which the Court can draw a

reasonable inference that the elements of her hostile-work-environment claim are met. See Iqbal, 556

U.S. at 678.

       Specifically, Corrica’s amended complaint states that Corrica “was bullied daily by her

coworkers, as they would make fun of her cloth[e]s, her hair or harass in some other manner.” Doc.

27, Am. Compl., ¶ 10. However, Corrica does not provide information on what was said or who said

it. She alleges that her trainer refused to speak to her and did not tell her “the password into the

system,” id. ¶ 8, but does not state whether this was an ongoing occurrence or a one-time incident.

She claims that she was intentionally “given the most junior schedule and most challenging desk,”



                                               -6-
   Case 3:20-cv-00679-B Document 30 Filed 02/18/21                   Page 7 of 9 PageID 154



id. ¶ 12, but does not explain why this action was unwarranted or how it constitutes harassment. She

points to an incident in which she claims she was blamed for another’s mistake, id. ¶ 16, but does not

give any more detail as to what happened as a result. Finally, her amended complaint alleges that her

coworkers shared a “booking” photograph of Corrica, taken after what she claims was a wrongful

arrest. Id. ¶ 10.

        Even taken as true, these allegations do not give rise to conduct so severe or pervasive as to

alter the conditions of Corrica’s employment and create an abusive working environment. While this

alleged conduct is certainly distasteful, “the Supreme Court has cautioned against reading Title VII

as a ‘general civility code’ that provides remedies for ‘the ordinary tribulations of the workplace.’

Instead, the Supreme Court has ‘made it clear that conduct must be extreme to amount to a change

in the terms and conditions of employment.’” George, 810 F. App’x at 259 (quoting Faragher v. City

of Boca Raton, 524 U.S. 775, 788 (1998)). “[S]imple teasing, offhand comments, and isolated

incidents (unless extremely serious) will not amount to discriminatory changes in the terms and

conditions of employment.” Faragher, 524 U.S. at 788 (quotation marks and citation omitted); see

also McConathy v. Dr. Pepper/Seven Up Corp., 131 F.3d 558, 564 (5th Cir. 1998) (“It is a simple fact

that in a workplace, some workers will not get along with one another, and this Court will not

elevate a few harsh words or ‘cold-shouldering’ to the level of an actionable offense”). Taking

Corrica’s allegations as true, the Court again finds that Corrica fails to allege conduct so severe or

pervasive as to alter the conditions of her employment and thus create an abusive working

environment. See Ramsey, 286 F.3d at 268. Accordingly, the Court DISMISSES Corrica’s

hostile-work-environment claims brought under Title VII and § 1981.



                                                -7-
     Case 3:20-cv-00679-B Document 30 Filed 02/18/21                 Page 8 of 9 PageID 155



C.      Corrica Fails to Adequately Plead a Failure-to-Hire Claim.

        Lastly, Corrica again fails to adequately plead a failure-to-hire claim under Title VII or

§ 1981. In the Order, the Court found that Corrica’s failure-to-hire claims failed in part because she

did not “allege[] enough facts to draw a reasonable inference that she was qualified for the positions

for which she applied.” Doc. 26, Mem. Op. & Order, 12. This showing is required to succeed on a

failure-to-hire claim. Fuller v. Donahoe, 2015 WL 12533009, at *2 (N.D. Tex. Mar. 30, 2015) (citing

Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1087 (5th Cir. 1994)). However, Corrica’s amended

complaint does not contain any allegations or facts related to this element that differ from those in

her original complaint. Compare Doc. 27, Am. Compl., ¶¶ 4–29, with Doc. 1, Compl., ¶¶ 4–26.

        Additionally, the Court found that Corrica’s original complaint lacked “enough facts from

which to draw the reasonable inference that Corrica . . . exhausted her administrative remedies”

before filing suit—a prerequisite to filing suit under Title VII. Doc. 26, Mem. Op. & Order, 13

(citing Taylor v. Books A Million, 296 F.3d 376, 379 (5th Cir. 2002)). In her amended complaint,

Corrica fails to provide evidence or even claim that she exhausted her administrative remedies. See

generally Doc. 27, Am. Compl.

        Therefore, Corrica again fails to adequately plead a failure-to-hire claim under Title VII or

§ 1981 and the Court DISMISSES her claims.




                                                 -8-
   Case 3:20-cv-00679-B Document 30 Filed 02/18/21             Page 9 of 9 PageID 156



                                            IV.

                                      CONCLUSION

       For the reasons stated above, the Court GRANTS American Airlines’ Motion to Partially

Dismiss Plaintiff’s Amended Complaint (Doc. 28) and DISMISSES Corrica’s claims for disparate-

treatment race discrimination, hostile work environment, and failure to hire WITH PREJUDICE.




       SO ORDERED.


       SIGNED: February 18, 2021.




                                          _________________________________
                                          JANE J. BOYLE
                                          UNITED STATES DISTRICT JUDGE




                                            -9-
